Citation Nr: 0006459	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred as the result of 
treatment at St. Luke's Regional Medical Center from May 22 
to May 24, 1997.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 determination by an official of the Medical 
Administration Service (MAS) at the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in Sioux 
Falls, South Dakota.  In May 1999, the Board remanded this 
matter for additional development of the evidence and for due 
process considerations.

It is noted that in a July 1999 VA medical opinion, the 
examiner concluded that the treatment the veteran received at 
Watertown Hospital on May 12, 1997, did constitute somewhat 
of a medical emergency.  However, there is no indication in 
the record that the veteran has submitted a claim for payment 
or reimbursement for the cost of that treatment.  Since the 
matter of reimbursement of medical expenses for treatment 
rendered on May 12, 1997 has not as yet been adjudicated, and 
inasmuch as it is not inextricably intertwined with the issue 
now before the Board on appeal, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with treatment for benign prostatic hypertrophy at 
St. Luke's Regional Medical Center from May 22 to May 24, 
1997.

2.  At the time that he received the unauthorized medical 
services in question, he was permanently and totally disabled 
due to service-connected disabilities.  

3.  The private medical treatment furnished to the veteran 
from May 22 to 24, 1997, was not for a medical emergency of 
such nature that delay would have been hazardous to his life 
or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medical expenses incurred as the result of 
treatment at St. Luke's Regional Medical Center from May 22 
to May 24, 1997, have not been met.  38 U.S.C.A. §§ 1728, 
5107 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As a result of multiple injuries sustained in a June 1945 
grenade explosion, the veteran is service-connected for 
disabilities that include enucleation of his left eye, 
residuals of shell fragment wounds to his left thigh with 
scars and retained fragments, to the lateral aspect of his 
left leg and ankle and to the outer aspect of his right leg, 
left foot drop, scars to his right and left hand, chest and 
wrist and scars over both eyes.  Effective April 7, 1988, the 
veteran was awarded a total rating based upon individual 
unemployability due to service-connected disabilities; his 
service-connected total disability has been adjudged 
permanent in nature since November 7, 1988.  

A review of the medical evidence of record shows that on May 
12, 1997, while traveling from his home in Aberdeen to a VA 
dental appointment at the Sioux Falls VA Medical Center (MC), 
the veteran developed urinary retention with significant pain 
and sought treatment at a private facility in Watertown.  At 
that time, urinary retention secondary to benign prostatic 
hypertrophy was diagnosed and a catheter was inserted.  The 
veteran advised the Sioux Falls VAMC that he would be unable 
to keep his dental appointment and returned to his home in 
Aberdeen.  

Thereafter, the veteran consulted with his private physician 
who recommended a transurethral resection of the prostate 
(TURP).  On May 16, 1997, he underwent a preoperative 
evaluation for surgery scheduled for May 22, 1997.  At that 
examination, the veteran was found to be in no acute 
distress.  It was noted that he had a leg bag with a catheter 
in place.  Laboratory testing showed some hematuria and 
protein, probably from the hematuria.  The impressions 
included urinary retention secondary to benign prostatic 
hypertrophy with some hematuria.  The examiner concluded that 
the veteran was fit for his scheduled surgery.

On May 22, 1997, the veteran was hospitalized for a 
transurethral resection of the prostate, which was reportedly 
successful.  He was discharged to home on May 24, 1997.

The following month, the veteran's private physician 
submitted an invoice in the amount of $920 for service 
rendered on May 22, 1997.  In July 1997, St. Luke's Regional 
Medical Center submitted an invoice in the amount of $5041.35 
for services rendered from May 22 to 24, 1997.  

By July 1997 determination, an MAS official at the Sioux 
Falls Regional Office and Medical Center denied the claim on 
the basis that, although the veteran's case presented a 
medical emergency and VA facilities were not reasonably 
available, the unauthorized treatment in question had not 
been for service-connected disability and the veteran had not 
been adjudicated permanently and totally disabled.  
Thereafter, in an August 1998 supplemental statement of the 
case, the RO conceded that the veteran had a total service-
connected disability, permanent in nature, effective from 
November 1988, but determined that the veteran's case did not 
meet the criteria of a medical emergency.

In May 1999, the Board remanded the matter, inter alia, to 
obtain a medical opinion as to the likelihood that the 
veteran's medical condition in May 1997 was a medical 
emergency.  A review of the record indicates that the 
development requested by the Board in its remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, neither the veteran nor his representative has 
identified any outstanding, relevant evidence which may 
support his claim.  Thus, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

Pursuant to the Board's remand, the RO obtained a July 1999 
opinion from a VA physician regarding the likelihood that the 
veteran's medical condition in May 1997 constituted medical 
emergency.  Based on his review of the medical records, as 
well the veteran's contentions, the VA physician stated 
"without hesitation" that the veteran's treatment from May 
22 to 24, 1997 was not an emergency, that delay would not 
have been hazardous to his life or health, and that the 
veteran could have come to the VAMC for that care.  In 
support of this conclusion, the VA physician noted that the 
veteran had had a catheter inserted earlier that month and 
that his May 22nd surgery had been scheduled in advance.  
However, the VA physician indicated that the treatment at 
Watertown Hospital earlier that month was somewhat of an 
emergency, given the veteran's pain and suffering.  

II.  Law and Regulations

In order to be entitled to payment of medical expenses 
incurred at a private hospital without authorization from VA, 
all of the following must be shown:  (a) that the treatment 
received was for an adjudicated service-connected disability, 
a nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or the veteran must have been totally and permanently 
disabled due to a service-connected disability, or 
participating in a vocational rehabilitation program under 
Chapter 31; and (b) that the care and services not previously 
authorized must be shown to have been rendered in a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health; and (c) that VA or other 
Federal facilities must not have been feasibly available, and 
an attempt to use them beforehand or to obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1999).  

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53 (1999); see also Cotton v. Brown, 7 Vet. App. 325 
(1995).  In those instances where care in public or private 
hospitals at VA expense is authorized because a VA or other 
Federal facility was not feasibly available, as defined in 
this section, the authorization will be continued after 
admission only for the period of time required to stabilize 
or improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which 
it was initiated.  Id.  

III.  Analysis

Initially, the Board notes that it is undisputed that the 
veteran had a permanent and total disability in effect at the 
time the medical expenses at issue were incurred.  As such, 
entitlement to payment or reimbursement of the expenses 
incurred from May 22 to 24, 1997 is warranted if treatment 
was necessitated by a medical emergency during a time in 
which VA medical facilities were not feasibly available.  
38 U.S.C.A. § 1728(a)(1)(3); 38 C.F.R. § 17.120(b), (c).

Thus, the Board must next determine whether the treatment 
rendered from May 22, to 24, 1997, was for an emergency.  The 
statute and regulations specify that a "medical emergency" 
must be of such a nature that delay in obtaining treatment 
would have been hazardous to life and health.  The U.S. Court 
of Appeals for Veterans Claims (Court) has noted that a 
medical emergency is "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  See Hennessey v. Brown, 7 Vet. App. 143, 147 
(1994).  

In that regard, the Board notes that in a July 1999 medical 
opinion, a VA physician indicated "without hesitation" that 
the veteran's treatment from May 22 to 24, 1997 was not a 
medical emergency, that delay would not have been hazardous 
to his life or health, and that the veteran could have come 
to the VAMC for that care.  The Board believes this express 
medical opinion should be entitled to considerable weight, 
especially in view of the lack of any medical evidence to the 
contrary. 

Moreover, it is noted that the July 1999 medical opinion 
appears to be consistent with the other evidence of record.  
For example, record reflects that the veteran's surgery and 
post-operative recovery period from May 22 to 24, 1997 was 
scheduled in advance.  Moreover, the record contains a May 
16th examination report indicating that the veteran was in no 
acute distress and was fit for his prostate surgery scheduled 
the following week.  Based on the foregoing, the Board finds 
that the overall circumstances in this case simply do not 
show a medical emergency at any time from May 22 to 24, 1997, 
or that delaying such treatment would have been hazardous to 
the veteran's health.  

Moreover, although the record indicates that the Sioux Falls 
VAMC is approximately 200 miles from his home, the veteran 
has not submitted any evidence showing that an attempt to 
obtain care for his condition at the VAMC would not have been 
reasonable, sound, wise, or practicable.  In any event, even 
if it were determined that a VA facility was not feasibly 
available, the veteran would not have met the second 
criteria, a showing of a medical emergency.  As set forth 
above, failure to satisfy any one of the three criteria 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  Hayes, 6 Vet. App. 
at 69.

In reaching this decision, the Board notes that the veteran's 
representative has argued that the veteran is entitled to 
payment or reimbursement for the cost of unauthorized medical 
expenses incurred from May 22 to May 24, 1997, pursuant to 
section 111 of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117.  After careful review of 
those provisions, which are to be codified at 38 U.S.C.A. 
§ 1725, the Board finds that they would not provide a basis 
on which to grant the veteran's claim.  These provisions do 
not become effective until May 2000.  See Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999 Act shall take effect 180 days 
after the date of enactment).

The Board has also considered the contentions of the 
veteran's representative to the effect that the veteran is 
entitled to special consideration and compassion, in light of 
the nature and severity of his service-connected 
disabilities.  The Board recognizes the veteran's 
distinguished military service, the severity of his service-
connected disabilities, as well as the fact that he is a 
decorated combat veteran of World War II.  Nonetheless, the 
Board is bound in its decisions by the law as enacted by the 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the Court.  38 U.S.C.A. §7104(c).  Applying 
those applicable criteria to the facts in this case, the 
Board is compelled to find, in light of the evidence of 
record, that the treatment rendered from May 22 to 24, 1997 
was not for a "medical emergency"; thus, there is no basis 
under law to grant the veteran's claim for payment or 
reimbursement of the expenses associated with that treatment.


ORDER

Payment or reimbursement for the cost of unauthorized medical 
expenses incurred as the result of treatment at St. Luke's 
Regional Medical Center from May 22 to May 24, 1997, is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

